THE MARCUS CORPORATION
2004 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

        THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is made and entered into
as of the grant date specified on the attached cover page (the “Grant Date”) by
and between THE MARCUS CORPORATION, a Wisconsin corporation (the “Company”), and
the Participant named on the attached cover page (the “Participant”).


W I T N E S S E T H :

        WHEREAS, the terms of The Marcus Corporation 2004 Equity Incentive Plan
(the “Plan”), to the extent not stated herein, are specifically incorporated by
reference in this Agreement and defined terms used herein which are not
otherwise defined shall have the meaning set forth in the Plan;

        WHEREAS, the purpose of the Plan is to permit the grant of various
equity-based incentive awards, including grants of restricted shares of the
Company’s Common Stock, $1 par value (“Common Stock”), to be granted to certain
key employees of the Company or a subsidiary thereof;

        WHEREAS, the Participant is now employed by the Company or a subsidiary
thereof in a key capacity and has exhibited judgment, initiative and efforts
which have contributed materially to the successful performance of the Company;
and

        WHEREAS, the Company desires to grant the Participant the Restricted
Stock (as defined below) in recognition of Participant’s past and expected
future efforts as an employee of the Company or a subsidiary thereof and to
provide the Participant with the opportunity to increase his stock ownership in
the Company.

        NOW, THEREFORE, in consideration of the premises and of the covenants
and agreements herein set forth, the parties hereby mutually covenant and agree
as follows:

        1.    Grant of Restricted Stock. Subject to the terms and conditions of
the Plan and this Agreement, the Company hereby grants the Participant the
number of shares of Common Stock set forth on the attached cover page (the
“Restricted Stock”).

        2.    Restrictions. The Restricted Stock may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated. Notwithstanding the
foregoing, except as otherwise provided in Section 3, such restrictions shall
lapse and the Restricted Stock shall vest with respect to the following amounts
of Restricted Stock in accordance with the following schedule provided that the
Participant is then still employed by the Company or a subsidiary on the
relevant date below:

Elapsed Period of Time after the Grant Date Cumulative Percentage of Restricted
Stock no Longer Subject to Restrictions Prior to the third anniversary of the
Grant Date 0% From and after the third anniversary of the Grant Date 50% From
and after the fifth anniversary of the Grant Date or 100% the date referred to
in paragraph 3(a)

--------------------------------------------------------------------------------

The period during which any of the Restricted Stock is subject to the
restrictions in this Section 2 shall hereinafter be referred to as the
“Restriction Period” with respect to the portion of the shares of Restricted
Stock still subject to restriction. The Committee, as the administrator of the
Plan, may, at any time or from time to time, accelerate all or any part of the
Restriction Period with respect to all or any portion of the Restricted Stock.

        3.    Termination of Employment; Change in Control.

            (a)     If the Participant dies while he is in the employ of the
Company or any subsidiary, or if his employment is terminated by reason of his
retirement in accordance with the then effective retirement plan or policy of
the Company or any subsidiary, or his permanent disability, the Restriction
Period shall automatically terminate and all of the shares of the Restricted
Stock shall be free of all restrictions imposed by Section 2.

            (b)     If the Participant’s employment is terminated by the Company
or any subsidiary for any reason or if the Participant terminates his employment
with the Company or any subsidiary for any reason (other than, in each case, one
of the reasons set forth in Section 3(a)), then any shares of Restricted Stock
which then remain subject to the restrictions of Section 2 at the date of such
termination shall automatically be forfeited and returned to the Company.

        4.    Deposit of Restricted Shares. One or more certificates evidencing
the Restricted Shares shall be issued by the Company in the Participant’s name.
The Company shall cause the issued certificate(s) to be delivered to the
Secretary of the Company (or his designee) as a depository for safekeeping until
a forfeiture occurs or the restrictions imposed by Section 2 hereof terminate.
Promptly after the restrictions imposed by Section 2 hereof terminate with
respect to some or all of the Restricted Shares, the Company shall deliver stock
certificates representing such shares to Participant. Upon request of the
Company, Participant shall deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Stock then subject to the restrictions of
Section 2.

        5.    Securities Law Restrictions. In addition to the restrictions set
forth above, the shares of Restricted Stock granted hereunder may not be sold or
offered for sale except pursuant to an effective registration statement under
the Securities Act of 1933, as amended (the “Act”), or in a transaction which,
in the opinion of legal counsel for the Company, is exempt from the registration
provisions of the Act.

        6.    Voting Rights; Dividends and Other Distributions. During the
Restricted Period and prior to any forfeiture of the Restricted Stock, the
Participant will, subject to the restrictions set forth in Section 2, have all
rights as a shareholder with respect to the shares of Restricted Stock which
then remain subject to such restrictions (including voting rights and the right
to receive dividends or other distributions); provided, however, that if any
such dividends or distributions are paid in stock of the Company, such shares
shall be subject to the same restrictions as the Restricted Stock with respect
to which they were paid.

        7.    Tax Withholding.

            (a)     The Company may require as a condition precedent to the
release from custody of the Restricted Stock to the Participant that the
Participant pay to the Company, or otherwise make arrangements satisfactory to
the Company for payment of, such amount as may be requested by the Company for
the purpose of satisfying the Company’s tax withholding requirement. If the
amount so requested is not so paid or if such arrangements are not made, the
Company may refuse to transfer the certificates representing the Restricted
Stock.

-2-

--------------------------------------------------------------------------------

            (b)     The Participant shall be permitted to satisfy the Company’s
tax withholding requirements by delivering shares of previously owned Common
Stock having a fair market value (as determined by the Committee) on the date
income is recognized by the Participant (the “Tax Date”) equal to the minimum
amount required to be withheld. If the number of shares of Common Stock
determined pursuant to the preceding sentence shall include a fractional share,
the number of shares delivered shall be reduced to the next lower whole number
and the Participant shall deliver to the Company cash in lieu of such fractional
share, in an amount equal to the Common Stock’s then fair market value as
determined by the Committee, or otherwise make arrangements satisfactory to the
Company for payment of such amount.

        8.    No Right to Employment. It is fully understood that nothing
contained in this Agreement or the Plan shall be deemed to confer upon the
Participant any right to continue in the employ of the Company or any
subsidiary, nor to interfere in any way with the right of the Company or any
subsidiary to terminate the employment of the Participant at any time for any
reason.

        9.    Interpretation by Committee. As a condition of the granting of the
Restricted Shares, the Participant agrees, for himself and his legal
representatives, that the Plan and this Agreement shall be subject to
discretionary interpretation by the Committee and that any interpretation by the
Committee of the terms of the Plan and this Agreement shall be final, binding
and conclusive on the Participant and his legal representatives in all respects
and shall not be subject to challenge or dispute by the Participant or his legal
representatives.

        10.    Modification. At any time and from time to time the Committee may
direct execution of an instrument providing for the modification, extension or
renewal of this Agreement; provided, however, that no such modification,
extension or renewal shall (a) confer on the Participant any right or benefit
which could not be conferred on him by a grant of restricted shares of Common
Stock under the Plan at such time or (b) alter, impair or adversely affect this
Agreement without the written consent of the Participant.





-3-